STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  November 19, 2015
              Plaintiff-Appellee,

v                                                                 No. 323079
                                                                  Wayne Circuit Court
TONY JERMAINE ROWLS,                                              LC No. 14-001948-FC

              Defendant-Appellant.


Before: JANSEN, P.J., and MURPHY and RIORDAN, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial convictions of carrying a concealed weapon
(CCW), MCL 750.227, felonious assault, MCL 750.82, felon in possession of a firearm (felon-
in-possession), MCL 750.224f, and possession of a firearm during the commission of a felony
(felony-firearm), second offense, MCL 750.227b. Defendant was sentenced as a fourth habitual
offender, MCL 769.12, to 22 months to 15 years’ imprisonment for the CCW, felon-in-
possession, and felonious assault convictions, all to be served concurrently, along with a
consecutive 5-year prison term for the felony-firearm conviction. We affirm.

        This appeal arises out of an error with the verdict form at defendant’s trial. Following
closing arguments, the trial court instructed the jury on all of the charged crimes and the
elements of those crimes, including CCW. Both the prosecutor and defense counsel voiced their
approval of the verdict form before deliberations commenced. When the jury finished
deliberating and returned verdicts on the various offenses, the parties and the court discovered
that the CCW charge had mistakenly been omitted from the verdict form. For this reason, the
jury failed to return a verdict on the CCW charge. The parties then discussed how to proceed.
Defense counsel suggested that the verdict should stand absent resolution of the CCW charge,
and the prosecution resisted. Defense counsel then suggested that, as an alternative, the jury
should resume deliberations to decide whether to convict on the CCW charge. Defense counsel
also indicated that it was a matter of prosecutorial discretion. The trial court agreed to
defendant’s suggestion and ordered the jury to resume deliberations. The next day the jury
convicted defendant of the CCW offense.

       Defendant argues on appeal that the trial court abused its discretion by having the jury
resume deliberations and render a verdict on the CCW charge. Defendant, relying solely on
People v Carter, 462 Mich. 206; 612 NW2d 144 (2000), contends that because the prosecutor had

                                              -1-
approved the verdict form prior to the case being submitted to the jury, the prosecution had
effectively waived any claim of a defect in the verdict form following the initial verdict, thereby
precluding the trial court from having the jury resume deliberations and later decide the CCW
charge. In Carter, id. at 215, our Supreme Court observed:

               Waiver has been defined as the intentional relinquishment or abandonment
       of a known right. It differs from forfeiture, which has been explained as the
       failure to make the timely assertion of a right. One who waives his rights under a
       rule may not then seek appellate review of a claimed deprivation of those rights,
       for his waiver has extinguished any error. [Citations and quotation marks
       omitted; emphasis added.]

        Carter concerned waiver of an appellate argument and not waiver in the context being
argued by defendant in this case. That said, we tend to believe that a trial court has the discretion
to entertain the possibility of refusing further deliberations on the basis that a prosecutor had
expressed approval of a flawed verdict form. Defendant’s argument nonetheless fails given that
defendant waived any appellate argument on the issue when defense counsel affirmatively
suggested that the jury resume deliberations on the CCW charge and that the matter entailed
prosecutorial discretion. Thus, defendant, through his attorney, waived any error regarding how
the trial court dealt with the verdict form error. When an error is waived, it is extinguished,
meaning there is no error to review, and appellate relief is unavailable. Carter, 462 Mich. at 209.
Moreover, there is no indication in the record that the prosecutor intentionally relinquished a
claim regarding the verdict form, knowing that the CCW charge had been omitted. Rather, it
was clearly an inadvertent and unintentional oversight on the prosecutor’s part, as well as by
defense counsel and the trial court.

        Defendant has not offered any relevant precedent indicating that the trial court was
absolutely mandated to deny further deliberations on the CCW charge in light of the prosecutor’s
approval of the verdict form. And a trial court can direct a jury to renew or resume deliberations
for purposes of amending a verdict if done, as here, before the jury is officially discharged.
People v Henry, 248 Mich. App. 313, 319-320; 639 NW2d 285 (2001). Thus, it was not improper
for the trial court to instruct the jury to issue a verdict on the CCW charge, nor was it improper
for the jury to amend its verdict to include the omitted charge. The trial court did not abuse its
discretion in ordering the resumption of deliberations in order to address the CCW charge,
especially where the parties had argued the CCW charge in closing arguments, the jury had been
instructed on CCW and its elements, and where the problematic verdict form was the result of a
simple mistake.

       Affirmed.



                                                              /s/ Kathleen Jansen
                                                              /s/ William B. Murphy
                                                              /s/ Michael J. Riordan




                                                -2-